Citation Nr: 1801357	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  07-20 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C. §1151.

2.  Entitlement to DIC based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to December 1970.  The Veteran died in July 2005.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In January 2011, the Board remanded this case for further development of the issue of entitlement to DIC under 38 U.S.C. § 1151 for cause of death and for issuance of a statement of the case on the issue of service connection for cause of the Veteran's death.  Thereafter, the RO issued a February 2017 statement of the case on this issue and the Veteran perfected it with a March 2017 VA Form 9.  As such, both issues are currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's January 2011 remand asked that the Veteran's VA treatment records for esophageal cancer be associated with the claims file.  Specifically, the Board requested that any and all documentation showing the Veteran's informed consent to chemoradiation be associated with the claims file, to include a VA Form 522 or other documentation.  In response to this request, VA obtained additional treatment records from the VA Medical Center in Pittsburgh, Pennsylvania, including informed consent forms for other medical procedures, but no for chemoradiation.  The record does not show any additional attempts to located the informed consent referenced in the May 2005 VA treatment record and does not include any finding that this record was unavailable.

Additionally, the January 2011 Board remand had asked for a medical opinion that addressed whether the Veteran's death was caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in rendering treatment to the Veteran in connection with his esophageal cancer or was an event not reasonably foreseeable and discussed "whether the VA hospital care or medical treatment caused the Veteran's death and VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or VA furnished the hospital care or medical treatment without the Veteran's informed consent."  The May 2011 VA examiner noted that bleeding is a known complication of radiation therapy.  As the extent of the Veteran's informed consent has not yet been established in the record the May 2011 opinion could not address whether his chemoradiation treatment was furnished without such consent.  Thus, once the Veteran's informed consent has been obtained, an addendum opinion that addresses the degree of care expected of a reasonable health care provider and whether the treatment was provided with the Veteran's informed consent is necessary.

As there has not been substantial compliance with the January 2011 Board remand, another remand is necessary.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Alternatively, the appellant argues that the Veteran's cancer was caused or aggravated by his exposure to asbestos during service.  There are no statutes specifically dealing with asbestos and service connection for asbestos related diseases and the Secretary of VA has not promulgated any specific regulations.  However, VBA's ADJUDICATION PROCEDURE MANUAL provides guidelines for considering asbestos compensation claims.  M21-1, Part IV, Subpart ii, 1.I.3 (hereinafter M21-1).  The Board notes that the pertinent parts of the M21-1 guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service and no disabilities for which service connection can be presumed if exposure is shown.

Nevertheless, the Board notes that gastrointestinal tract cancers are among the disabilities that can be caused by inhalation of asbestos fibers.  See M21-1, Part IV, Subpart ii, 2.C.2.b.  In his February 2005 claim, the Veteran reported asbestos exposure due to his proximity to asbestos wrapped pipes on aboard a Navy ship.  The Veteran's service records show service aboard the U.S.S. Saratoga.  His military occupational specialty (MOS) was listed on his DD 214 as Boatswain's Mate (BM).  According to M21-1, Part IV, Subpart ii, 1.I.3.d, veterans with this MOS had a minimal probability of exposure to asbestos.  On remand, the examiner is also asked to provide a medical nexus opinion as to whether it is at least as likely as not that the Veteran's fatal esophageal cancer was caused by his active duty military service, to include his reported asbestos exposure.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all documentation, to include a VA Form 522 or other documentation, showing the Veteran's informed consent to chemoradiation in approximately May 2005.

If these records cannot be obtained and further efforts to obtain them would be futile, such should be noted in a memorandum of unavailability and the appellant should be so notified.

2.  Thereafter, return the claims file, including any additional evidence obtained, to the May 2011 VA examiner or another qualified examiner, in order to obtain additional medical opinions.  Specifically, this examiner should address the following:

a.  Did the VA hospital care or medical treatment cause the Veteran's death?

i.  If so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

ii.  Did VA furnished the hospital care or medical treatment without the Veteran's informed consent?

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's esophageal cancer was caused by his active duty military service, to include his reported asbestos exposure?

The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.

3.  After the completion of the above, readjudicate the claims of DIC pursuant to 38 U.S.C. §1151 and DIC based on service connection for the cause of the Veteran's death.  If any of the benefits sought on appeal is not granted, furnish to the appellant and her representative a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

